Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered October 25, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The court properly admitted into evidence the glassine envelopes of heroin at issue, since the testimony of the undercover officer and of the members of his field team provided reasonable assurances of an unbroken chain of custody and also provided a reasonable assurance of the identity and unchanged condition of the narcotics (see People v Julian, 41 NY2d 340 [1977]). Any discrepancies in the chain of custody, which concerned only the markings that the police added to the glassine envelopes, and not the appearance or integrity of the glassine envelopes themselves, went to the weight of the evidence, not to its admissibility.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Andrias, Lerner, Friedman and Marlow, JJ.